Ethridge, J.,
delivered the opinion of the court.
The appellant, Le Roy Johnson, was indicted and convicted of violating the age of consent law by having carnal knowledge of Mary Alice Martin, an unmarried female person of previously chaste character above the age of twelve years and under the age of eighteen years, said Johnson being a male person older than the said Mary Alice Martin, etc.
The testimony for the state showed that the mother of the girl, Mary Alice Martin, on the day of the alleged offense, left her daughter at the home of Le Roy Johnson, who was living with his parents, and that the mother of Le Roy Johnson and the mother of Mary Alice Martin went away together to a store. While they were gone, the witnesses for the state testified that the appellant took the said Mary Alice Martin into a side room of the house, and by force.had carnal intercourse with her. A number of witnesses testified to this fact, and to be eyewitnesses to the occurrence in said room in which they say that Johnson accomplished his purpose; the defendant’s witnesses, several in number, some of whom were present, and claimed that a girl and Johnson went into the side room and voluntarily had sexual intercourse, all testifying that several persons witnessed the performance. The defendant also introduced evidence of several witnesses' who testified that the girl, Mary Alice Martin, had on several occasions previous to this occasion had sexual intercourse with other1 parties, and the defendant also testified that he himself on a previous occasion had had *779such relations with the girl, Mary Alice Martin. The girl herself testified that she never, prior to that time, had such relations with any one. There was no other testimony for the state to show her character as to chastity prior to the offense here charged; the state’s evidence on this point being, entirely dependent upon the evidence of the prosecuting witnesses. In this state of the evidence, the court gave the state the following instruction:
“The court instructs the jury for the state that the law presumes that Mary Alice Martin was previously of chaste character, and the burden is upon the defendant, Le Eoy Johnson, to show that she was not previously of chaste character.”
The court refused the following instruction for the defendant :
“The court instructs the jury for the defendant that the offense charged is one easily fabricated under the law, and the law requires that the prosecutrix, Mary Alice Martin, be corroborated in all the material essentials named in foregoing instructions that go to make up the case charged in the indictment.”
The court gave the defendant the following instruction, referred to in the one refused:
“The court instructs the jury for the defendant that, before you can convict him, you must believe to a moral certainty, and beyond every reasonable doubt: First, that the girl, Mary Alice Martin, prior to her act of intercourse with the defendant, the last of February, 1924, she was of chast.e character; second, that the girl was at the time over twelve years of age and under eighteen years of age; third, that the defendant, Le Eoy Johnson, was older than said Mary Alice Martin, and, if there is a reasonable doubt about it, either from the evidence or the circumstances in evidence or the lack of evidence, then a reasonable doubt of his guilt exists, and your verdict will be ‘Not guilty.’ ”
*780The statute (section 1098, Hemingway’s Code [Laws of 1914, chapter 171]) defining the offense says:
“Any male person who shall have carnal knowledge of any unm,arried female person of previously chaste character younger than himself, and over twelve and under eighteen years of age, upon conviction, shall be punished either by a fine not exceeding five hundred dollars ($500'), or by imprisonment in the county jail not longer than six months, or by both such fine and imprisonment or by imprisonment in the penitentiary not exceeding five years; and such punishment, within said limitation, shall be fixed by the jury trying each case.”
It is further provided in the act (section 1094, Hemingway ’s Code [Laws of 1914, chapter 171, section 2]).
“In the trial of all cases under section 1, of this act, it shall be presumed that -the female was previously of chaste character, and the burden shall be upon the defendant- to show that she was not; but no person shall be convicted upon the uncorroborated testimony of the injured female.”
Under this statute, where nothing appears in the evidence to impeach the chastity of the female, it is not incumbent upon the state to prove the fact of her chastity, but wherever the defendant introduces proof directly impeaching her chastity, or where from all the evidence it may be presumed that the female was unchaste, then it devolves upon the state to prove the whole case beyond a, reasonable doubt, including chastity. The statute merely relieves the. state from making proof of chastity, where the evidence has not presented facts or testimony which, if true, would warrant the jury in believing the female previously unchaste, and it was error for the court to instruct the jury, under the evidence in this case, that the burden was upon the defendant to prove that she was unchaste.
We have a similar statute with reference to carrying concealed weapons, and certain defenses are permitted *781under the statute to the defense of carrying concealed weapons, and by the language of the statute the burden is placed upon the defendant to make out or produce evidence to establish such defense. This court, however, held in Haley v. State, 106 Miss. 358, 663 So. 670, that, when the defendant] introduces evidence to establish a defense, then the burden is on the state to establish the whole case, and that all that is necessary for the 'defendant to do is to produce evidence that would raise a reasonable doubt in the minds of the jury.
As the cause must be remanded for a new trial, it would be prudent for the state to travel on safe instructions, and, without deciding now whether the jury could believe the girl against the witnesses impeaching her chastity, it would be well to produce corroborative evidence along that line.
The judgment will be reversed, and the case remanded.

Reversed and, remanded.